DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney John T, Routon on 09/17/2021.
The application has been amended as follows: 

Claim 1, line 4: the second recitation of the word “support” has been deleted and replaced with: -- securing --. 
Claim 1, line 8-9: the phrase “to provide a clear area thereabove” has been deleted.
Claim 2, line 5: the word -- structural -- has been inserted after the word “elongate”.
Claim 16, line 4: The term “support member” has been deleted and replaced with: -- scaffold post --.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The “projecting support member” is to be assigned a numeral in the drawings and referred to with said numeral in the specification.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Important Note: Applicant is advised that replacement sheets of corrected drawing needs to be submitted after the mailing date of this Notice of Allowance in order to avoid abandonment of the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the pivoting cover cap extends between a first end and a second end thereof, the first end is pivotably coupled with the rear support member of the ledger head, and the second end is spaced apart from the first end such that, when the pivoting cover cap is in the first position, the second end is located axially away from the elongate structural member and axially toward the projecting support member” and “said cover is positioned above and covers said wedge securing member when extending through said aligned holes, wherein said wedge securing member has a hook shaped end and said ledger head beneath said cover includes an engagement means shaped to engage the hook shaped end of the wedge securing member to selectively retain said wedge securing member in an initial clear position with the cover in the raised position” in the pivoting cover cap is in the first position, the second end is located axially away from the elongate structural member and axially toward the projecting support member and said wedge securing member has a hook shaped end and said ledger head beneath said cover includes an engagement means shaped to engage the hook shaped end of the wedge securing member and teaching said limitations would not be from analogous art or would constitute impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634